Case 21-05045-wlh      Doc 14      Filed 06/23/21 Entered 06/23/21 14:45:28        Desc Main
                                   Document Page 1 of 7




  IT IS ORDERED as set forth below:



   Date: June 23, 2021

                                           _____________________________________
                                                      Wendy L. Hagenau
                                                 U.S. Bankruptcy Court Judge

_______________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 IN RE:                                           CASE NO. 21-50470-WLH

 JENNICE IRENE CARTER,                            CHAPTER 7

                      Debtor,


 KENNETH ALEX SIMPSON,                            ADVERSARY PROCEEDING

                      Plaintiff,                  NO. 21-5045-WLH

 v.

 JENNICE IRENE CARTER,

                      Defendant.


                  ORDER ON MOTION FOR DEFAULT JUDGMENT

       THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment (the

“Motion”). The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157,

                                              1
Case 21-05045-wlh       Doc 14     Filed 06/23/21 Entered 06/23/21 14:45:28            Desc Main
                                   Document Page 2 of 7



and this is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

        Plaintiff filed the Complaint on April 23, 2021, seeking a determination a debt owed to

him by the Defendant for attorney’s fees and costs incurred in connection with child custody

proceedings is nondischargeable pursuant to section 523(a)(5) of the Bankruptcy Code. Plaintiff

also seeks an unspecified amount of fees for filing the Complaint and for other efforts to collect

the potentially nondischargeable debt. A summons was issued, and Plaintiff certified a copy of

the Complaint and a summons were sent by United States certified mail to Defendant on April 26,

2021.

        Plaintiff requested entry of default for Defendant’s failure to file an answer or otherwise

respond to the Complaint as provided by Bankruptcy Rule 7012. On June 7, 2021, the Clerk

entered default against Defendant pursuant to Bankruptcy Rule 7055. Plaintiff filed the Motion

on June 7, 2021. Defendant had until June 21, 2021 to respond. She failed to file a response;

consequently, the Motion is deemed unopposed pursuant to Local Rule 7007-1(c).

        Entry of default judgment under Fed. R. Bankr. P. 7055 is discretionary. In re Alam, 314

B.R. 834, 837 (Bankr. N.D. Ga. 2004). “[A] defendant’s default does not in itself warrant the

court in entering a default judgment. There must be a sufficient basis in the pleadings for the

judgment entered.” Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975).    A default only admits well-pled allegations of fact and does not admit

conclusions of law. Id. Only facts established by the pleadings can support a default judgment.

Alan Neuman Prods., Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988).

        In determining whether the allegations in a complaint are sufficient, the Supreme Court has

provided guidance in both Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,

556 U.S. 662 (2009). In these cases, the Supreme Court explained, while “detailed factual

allegations” are not required, the pleading must offer more than “labels and conclusions” or “a


                                                 2
Case 21-05045-wlh          Doc 14     Filed 06/23/21 Entered 06/23/21 14:45:28             Desc Main
                                      Document Page 3 of 7



formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. Instead,

the complaint must contain “enough facts to state a claim to relief that is plausible on its face.”

Id. at 570.

          The Court has reviewed the Complaint and the Motion and finds Plaintiff has alleged facts

that set forth a basis to determine the state court order for attorney’s fees and costs is

nondischargeable pursuant to section 523(a)(5). Section 523(a) of the Bankruptcy Code provides

that certain debts are excepted from a Chapter 7 discharge, including debts “for a domestic support

obligation[.]” 11 U.S.C. § 523(a)(5).         A domestic support obligation is defined in section

101(14A) as a debt that is

          (A) owed to or recoverable by—
                   (i) a spouse, former spouse, or child of the debtor or such child’s
                   parent, legal guardian, or responsible relative; or
                   (ii) a governmental unit;
          (B) in the nature of alimony, maintenance, or support (including assistance
          provided by a governmental unit) of such spouse, former spouse, or child of the
          debtor or such child’s parent, without regard to whether such debt is expressly so
          designated;
          (C) established or subject to establishment before, on, or after the date of the order
          for relief in a case under this title, by reason of applicable provisions of—
                   (i) a separation agreement, divorce decree, or property settlement
                   agreement;
                   (ii) an order of a court of record; or
                   (iii) a determination made in accordance with applicable
                   nonbankruptcy law by a governmental unit . . . .


11 U.S.C. § 101(14A). The Plaintiff bears the burden of showing by a preponderance of the

evidence that the debt is a domestic support obligation. See Grogan v. Garner, 498 U.S. 279, 291

(1991).

          Attorney fees awarded in litigation related to child support and custody proceedings may

be a domestic support obligation. Strickland v. Shannon (In re Strickland), 90 F.3d 444, 447 (11th

Cir. 1996). To state a claim under section 523(a)(5), Plaintiff “must allege sufficient facts to show

the attorney fees and expenses are (1) recoverable by a spouse, former spouse, or child of

                                                    3
Case 21-05045-wlh        Doc 14     Filed 06/23/21 Entered 06/23/21 14:45:28             Desc Main
                                    Document Page 4 of 7



Defendant; (2) in the nature of support; and (3) awarded under a settlement agreement, divorce

decree, property agreement, or order of a court of record; and (4) not assigned, with some

exceptions.” Crowder v. Wilbur (In re Wilbur), 574 B.R. 782, 789 (Bankr. N.D. Ga. 2017). The

debt at issue is owed to Debtor’s former spouse. It was awarded by an order of the New York

court and has not been assigned. The remaining question is whether the award is in the nature of

support.

       Whether a given debt is in the nature of support is an issue of federal law. Strickland, 90

F.3d at 446. The Eleventh Circuit has held that a determination under section 523(a)(5) “requires

nothing more than a simple inquiry as to whether the obligation can legitimately be characterized

as support.” Id. at 447. Whether the obligation is in the “nature of support” must be based on

the “intent underlying the award.” Engram v. MacDonald (In re MacDonald), 194 B.R. 283, 287

(Bankr. N.D. Ga. 1996). The concept of “support” as applied to a child is not limited to financial

support but includes any efforts made on the part of a party for the child’s benefit, welfare, and

support. See Dvorak v. Carlson (In re Dvorak), 986 F.2d 940, 941 (5th Cir. 1993). Thus, “[i]t is

generally accepted that fees incurred on behalf of a child, during proceedings that affect the welfare

of that child, are deemed to be in the nature of support.” See e.g., In re Peters, 133 B.R. 291, 295

(S.D.N.Y. 1991). “If the purpose of the underlying proceedings in which the award[] for

attorneys’ fees arise is to provide for the benefit, support or best interests of the litigants’ minor

children, then the awards are in the nature of support.” Hutton v. Ferguson (In re Hutton), 463

B.R. 819, 828-29 (Bankr. W.D. Tex. 2011) (citing Hudson v. Raggio & Raggio, Inc. (In re

Hudson), 107 F.3d 355, 357 (5th Cir. 1997)). As one court explained,

       [a] court ordered obligation to pay attorney fees charged by an attorney that
       represents a child’s parent in child support litigation against the debtor is non-
       dischargeable. Because the ultimate purpose of such a proceeding is to provide
       support for the child, the attorney fees incurred inure to her benefit and support,
       and therefore fall under the exception to dischargeability set out in § 523(a)(5).


                                                  4
Case 21-05045-wlh       Doc 14     Filed 06/23/21 Entered 06/23/21 14:45:28             Desc Main
                                   Document Page 5 of 7



Id. Courts apply the same reasoning when the underlying proceedings involve child custody

litigation. Hutton, 463 B.R. at 829 (citing Dvorak v. Carlson (In re Dvorak), 986 F.2d 940, 941

(5th Cir. 1993); see also In re Beacham, 520 B.R. 561, 566 (Bankr. S.D. Tex. 2014) (obligation

was non-dischargeable under section 523(a)(5) because the ultimate purpose of the child custody

proceeding was to provide support for the child); Davis, Matthews & Quigley, P.C. v. Elhag (In re

Elhag), 606 B.R. 500, 505, n.5, & n.6 (Bankr. N.D. Ga. 2019) (citing cases and noting “an

overwhelming majority of cases has determined, nearly unanimously, that an award of attorney’s

fees of a spouse, former spouse, or child of a debtor in a divorce or related proceeding is a debt

owed to such spouse, former spouse, or child even when such fees are payable directly to the

attorney.”).

       Here, the fees awarded to Plaintiff consist of $845.96 for costs associated with travel to the

State of Georgia and $17,998.34 for legal fees incurred in connection with a modification to a

custody order. The fees were awarded in a proceeding to enforce a prior custody order and to

modify it. The fees are payable only to Plaintiff. The remaining question is whether the order

to pay Defendant $18,844.30 in fees and costs is in the nature of support for the Defendant’s minor

child or former spouse. The state court order states “the award is not sanctions. [I]t is costs of

Father’s travel and legal expenses in litigating this issue.” Further, the ultimate purpose of the

underlying proceeding was to provide support for the child. Both the Final Order on Petition for

Custody and Visitation and the Final Order on Petition for Modification of Order of Custody Made

by Family Court state the underlying proceedings were being decided “in the best interest of the

child[.]” The fees and costs were incurred during proceedings that affected the welfare of the

child and, therefore, are in the nature of support for the Defendant’s minor child. Defendant has

not controverted these assertions, and Defendant’s default constitutes an admission of the

complaint’s material facts. Accordingly, Plaintiff is entitled to default judgment on his claim that


                                                 5
Case 21-05045-wlh        Doc 14      Filed 06/23/21 Entered 06/23/21 14:45:28              Desc Main
                                     Document Page 6 of 7



the $18,844.30 awarded by the state court in connection with the child custody litigation is

nondischargeable pursuant to section 523(a)(5).

       Plaintiff also asks this Court to award him his attorney’s fees in bringing this

nondischargeability action. Plaintiff alleges no basis on which the Court would make such an

award, and the Court sees none. The Bankruptcy Code does not provide for recovery of attorney’s

fees upon successful prosecution of a nondischargeability action. 1 Attorney’s fees incurred in

successfully prosecuting a nondischargeability suit may be recovered and found nondischargeable

along with the underlying debt only if the creditor has a contractual right to such attorney’s fees.

See TranSouth Fin. Corp. of Fla. v. Johnson, 931 F.2d 1505, 1507 (11th Cir. 1991); In re Sheppard,

2012 WL 601774, at *5 (Bankr. W.D. Tex. Feb. 23, 2012). The Complaint contains no allegations

supporting a request for fees incurred in bringing this action. Therefore, the Court denies the

request for default judgment as to these fees.

       Finally, the Complaint also seeks entry of an order determining as nondischargeable

“Defendant’s debts to Plaintiff for the attorneys fees and costs incurred by the Plaintiff in

preserving his ability to collect these debts resulting from the Final Order . . . that were paid to

Counsel in the underlying New York and Georgia litigation in regards to custody.” Plaintiff

seems to be asking for some sort of blanket relief of unknown amounts, possibly including future

fees, related to the collection of the debt owed to him. “[W]here a party has contracted to pay

attorneys’ fees for the collection of a nondischargeable debt, the fees also will not be discharged

in bankruptcy.” Davidson v. Davidson (In re Davidson), 947 F.2d 1294, 1298 (5th Cir. 1991).

Here, there are no allegations Plaintiff has a contractual right to legal fees. Plaintiff has simply

not alleged facts that set forth a basis to determine that his unspecified post-judgment attorney’s

fees incurred in his efforts to collect the non-dischargeable state court judgment should be deemed


1 A debtor may obtain attorney’s fees under 11 U.S.C. § 523(d) if a creditor requests a determination of
dischargeability that is denied and the creditor’s request was not substantially justified.
                                                   6
Case 21-05045-wlh       Doc 14        Filed 06/23/21 Entered 06/23/21 14:45:28          Desc Main
                                      Document Page 7 of 7



non-dischargeable at this stage of the litigation. The Court denies the request for default judgment

as to fees incurred in collection of the nondischargeable judgment.

       Accordingly,

       IT IS ORDERED that the Motion is GRANTED as to the request for default judgment

on the claim that the $18,844.30 awarded by the state court in connection with the child custody

litigation is nondischargeable pursuant to section 523(a)(5).

       IT IS FURTHER ORDERED that the Motion is DENIED as to the request for default

judgment as to fees incurred in bringing this action and collecting the nondischargeable judgment.

       IT IS FURTHER ORDERED that, within thirty days, Plaintiff shall dismiss the

remaining counts of the Complaint related to collection of fees incurred in bringing this action and

collecting the nondischargeable judgment or amend the Complaint to state a basis for such relief.

                                         END OF ORDER



Distribution List

Michael R. Rethinger
Law Offices of Michael R. Rethinger, LLC
1392 McLendon Avenue NE
Atlanta, GA 30307

Jennice Irene Carter
8196 Pembrook Ter
Jonesboro, GA 30236

E. L. Clark
Clark & Washington, LLC
Bldg. 3
3300 Northeast Expwy.
Atlanta, GA 30341

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303


                                                 7
